            Case 1:18-cv-11646-NRB Document 32 Filed 05/21/19 Page 1 of 2


                                         ~   ~'loc SHN't'
                                         DOCUMENT
                                         ELECTRONICALLY                        FILED                     Robert Whitman

                                         DOC#:_ _ _~-+l~-
                                                                                                         Partner
                                                                                                         (212) 257-4455 (Direct)
                                                                                                         (212) 612-3297 (Fax)
                                    : ~--DATE FILED:_'J.....Jl..-.l...\t_,,_tjl'--'-.11--..              Robert Wh1tman@M1shcon.com
                                                                                                         156 Fifth Avenue, Suite 904
May 20, 2019                                                                                             New York, NY 10010-7002


                                                                                                         www.m1shconnewyork com

VIACM/ECF

Hon. Naomi Reice Buchwald, U.S.D.J.
United States District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street             :
New York, NY 10007-1312 '.


          Re:      Caiola v. Maisonneuve, No. l:18-cv-11646-NRB
                   Maisonneuve v. Caiola, No. 1: 19-cv-02567-NRB
                   Joint Letter - 'Status of Acco!-mting and Settlement Discussions

Dear Judge Buchwald:
                                I

       The parties' jointly submit this letter, by the undersigned counsel, as directed by the
Court on April 18, 2019 ("Order").

        In accordance with the Court's Order Ms. Maisonneuve has provided to Mr.Caiola an
accounting of the number of books she has sold in print and Amazon Kindle. Likewise, Mr.
Caiola has provided to Ms. fyiaisonneuve an accounting of the expenditures he has made
pursuant to the Investor Agreement. The parties are awaiting confirmation of all Kindle e-book
sales. The parties have reseived their rights to challenge certain entries and assertions on the
respective accountings.

       Counsel to the parties have met and conferred with respect to the accountings and
discussed their respective s~ttlement positions. There remain further issues to resolve. Counsel
believes that if settlement is:to occur the parties would benefit from an additional thirty days to
negotiate. Accordingly, the.undersigned request that the Court set a tentative status conference
                                                                             Flt! "i>o i!S l::'7'-1€11/T
                                                                  ~~-/;LU~
                                                                  ~ - I - e,_. s -ht.~                       ~,__,-r
                                                                      ~                       r_ ~ - ~ __//-t-..._
                                                                     "6:J              ...,.-:--rl
                                                                              ..1~ ,7,:J.Ot1.                      ~1·
                                                                  ~          t:1.v.,f     u),· / / ~ - , ~                ~-r

                                                                    ~- ~~ d;;;~
                                                                             ~"/Jr
Switchboard: +I 212 612 3270            New York: Mishcon de Reya New York LLP                     A list of partners is available for
Main Fax:    + I 212 612 3297           London:   Mishcon de Reya Solicltors                       mspec c,on at the above address


                                                                                              .s-/4#'}
         Case 1:18-cv-11646-NRB Document 32 Filed 05/21/19 Page 2 of 2




to be held after June 17, 201~.
                             I
                                The parties would submit a written progress report by June 17,
2019.


                                             Respectfully,

                                            Isl Robert Whitman
                                            Robert Whitman
                                            Counsel for Plaintiff/Defendant
                                            Benedict Caiola


                                            Isl Ryan J. Cooper
                                            Ryan J. Cooper

                                             Counsel for Defendant/Plaintiff
                                             Lockey Maisonueve
                                             and
                                             Defendants
                                             Melissa Tropeano and
                                             The MTL Communications Group LLC

VF:kk
cc:   Benedict J. Caiola, E;sq.
      Lockey Maisonueve:
      Melissa Tropeano :




                                                2
